PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Rocklin, et al.						:
Application No.  16/743,381				:       ON PETITION
Filed: January 15, 2020					:
Attorney Docket No. 1859569.00002	

This is a decision on the “Petition under 37 CFR 1.78(e)” filed on July 18, 2022, that is being treated as a petition under 37 CFR 1.78(c) and (e) to accept an unintentionally delayed claim for the benefit of priority to the prior-filed applications set forth in the corrected application data sheet filed on July 18, 2022.

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and (e) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(a)(4) and (d)(3).  In addition, the petition under 37 CFR 1.78(c) and (e) must be accompanied by:

the references required by 35 U.S.C. § 119 and 35 U.S.C § 120 and paragraph (d)(2) to the prior-filed application, unless previously submitted;

the petition fee set forth in § 1.17(m), and

a statement that the entire delay between the date the claim was due under 
37 CFR 1.78(a)(4) and (d)(3) and the date the benefit claim was filed was unintentional.
The Director may require additional information where there is a 
question whether the delay was unintentional.

The instant nonprovisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed application is submitted after the expiration of the period specified in 37 CFR 1.78(a)(4) and (d)(3).  

The petition does not, however, comply with item (1) and (3) above.

As to the requirements of item (1) above, 37 CFR 1.78 requires that any nonprovisional application claiming the benefit of one or more prior-filed copending nonprovisional applications or provisional applications must contain or be amended to contain references to each such prior-filed application, identifying it by application number (consisting of the series code and serial number) and indicating the relationship of the applications.  The reference required by this paragraph must be included in an application data sheet (ADS).  It is noted that the corrected ADS filed on July 18, 2022, sets forth that application 16/743,381, filed on January 15, 2020, is a continuation-in-part of application of 15/216,607, and that application 16/743,381 claims the benefit of priority to provisional application 62/196,205, filed on July 23, 2015. Section 211.01(b) of the Manual of Patent Examining Procedure (MPEP) provides:

COPENDENCY 
When a later-filed application is claiming the benefit of a prior-filed nonprovisional application under 35 U.S.C. 120, 121, 365(c), or 386(c), the later-filed application must be copending with the prior application or with an intermediate nonprovisional application similarly entitled to the benefit of the filing date of the prior application. Copendency is defined in the clause which requires that the later-filed application must be filed before: (A) the patenting of the prior application; (B) the abandonment of the prior application; or (C) the termination of proceedings in the prior application. If the prior application issues as a patent, it is sufficient for the later-filed application to be copending with it if the later-filed application is filed on the same date, or before the date that the patent issues on the prior application. See MOAEC, Inc. v. MusicIP Corp., 568 F. Supp. 2d 978, 982 (W.D. Wis. 2008) wherein the district court interpreted “before” to mean “not later than” and allowed a continuation application filed the same day that the parent patent issued to have the benefit of the filing date of the parent application. But see Immersion Corp. v. HTC Corp, Civil Action No. 12-259-RGA (D.Del. Feb. 11, 2015). Thus, the later-filed application may be filed under 37 CFR 1.53(b) while the prior application is still pending before the examiner, or is in issue, or even between the time the issue fee is paid and the patent issues. Patents usually will be published within four weeks of payment of the issue fee. Applicants are encouraged to file any continuing applications no later than the date the issue fee is paid, to avoid issuance of the prior application before the continuing application is filed. 
It does not appear that there is copendency between the subject application 16/743,381, and prior-filed application 15/216,607, to which the subject application claims the benefit of priority because application 15/216, 607 was abandoned on October 15, 2019, and remains abandoned. Copendency between the subject application and the prior-filed application is required.  If applicant desires to claim the benefit of priority to the prior-filed application 15/216,607, applicant may consider filing a petition under 37 CFR 1.137(a) in the prior-filed application to revive the application for continuity purposes. Thereafter, applicant may consider filing a renewed petition under 37 CFR 1.78(e) to assert the benefit of priority to the prior-filed application. At present, since the applications are not copending, the benefit claim to the prior-filed application is improper and cannot be entered.

It is further noted that the corrected ADS filed on July 18, 2022, sets forth that application 16/743,381, filed on January 15, 2020, claims the benefit of provisional application 62/196,205, filed on July 23, 2015. Section 211.01(a) of the Manual of Patent Examining Procedure (MPEP) provides:

[w]hen a later-filed application is claiming the benefit of a prior-filed provisional application under 35 U.S.C. 119(e), the nonprovisional application must be filed not later than 12 months after the date on which the provisional application was filed, unless the benefit of the provisional application has been restored. See 37 CFR 1.78(a)(1) and (b) and subsection II, below. If the day that is 12 months after the filing date of a provisional application falls on a Saturday, Sunday, or federal holiday within the District of Columbia, the nonprovisional application may be filed on the next succeeding business day. See 35 U.S.C. 21(b), 37 CFR 1.7(b), and MPEP § 201.04 and § 505.

In addition, each prior-filed provisional application must have the same inventor or at least one joint inventor in common with the later-filed application and must be entitled to a filing date as set forth in 37 CFR 1.53(c), and the basic filing fee set forth in 37 CFR 1.16(d) must have been paid for such provisional application within the time period set forth in 37 CFR 1.53(g). See 37 CFR 1.78(a)(2) and MPEP § 211.01.
There does not appear to be continuity between application 16/743,381, filed on January 15, 2020, and provisional application 62/196,205, filed on July 23, 2015.  The non-provisional application 16/743,381, was not filed within twelve months from the filing date of the provisional application 62/196,205. The aforementioned benefit claim asserted is improper and cannot be entered, accordingly.
As to the requirements of item (3) above, petitioner has submitted a statement of unintentional delay. However, this petition was filed more than two years after the date the domestic benefit claim was due.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 119 and 120 and 37 CFR 1.78 rests with the petitioner.  

The first period of delay petitioner must address on renewed petition is the delay in filing the domestic benefit claim.  Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed.  

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.78. Petitioner must explain why the initial petition was not filed until July 18, 2022.

The third period of delay petitioner must address on renewed petition is any undue delay in filing a grantable petition pursuant to 37 CFR 1.78(c) and (e). 

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner may file a renewed petition under 37 CFR 1.78(e) and (c) along with a corrected Application Data Sheet setting forth a proper domestic benefit claim that is compliant with 37 CFR 1.76(c) as to form. The renewed petition must also include proper statements of unintentional delay as set forth 37 CFR 1.78(c) and (e) and additional explanation of the extended delay in filing the petition under 37 CFR 1.78(c) and (e). No additional petition fee for the petition under 37 CFR 1.78(c) and (e) is required. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via Patent Center

Any questions concerning this matter may be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET